Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2019

                                       No. 04-19-00542-CV

                                        Vinod S. IDNANI,
                                            Appellant

                                                 v.

                                       Mansha V. IDNANI,
                                            Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                          ORDER
        The reporter’s record was originally due to be filed in this appeal on September 6, 2019.
On September 19, 2019, the court reporter responsible for preparing the reporter’s record filed a
notification of late record requesting an extension of time to file the record and also stating a
deposit “has not been secured.” It is therefore ORDERED that appellant provide written proof to
this court within ten (10) days of the date of this order that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. The court reporter’s request for an extension of time is
GRANTED. The reporter’s record must be filed no later than October 31, 2019.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court